Name: Council Regulation (EEC) No 3686/87 of 8 December 1987 amending Regulation (EEC) No 60/85 on the restriction on exports of steel pipes and tubes to the United States of America
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  technology and technical regulations;  international trade;  America
 Date Published: nan

 No L 346/26 Official Journal of the European Communities 10 . 12. 87 COUNCIL REGULATION (EEC) No 3686/87 of 8 December 1987 amending Regulation (EEC) No 60/85 on the restriction on exports of steel pipes and tubes to the United States of America THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 60/85 ('), as last amended by Regulation (EEC) No 371 1 / 85 (2), established restric ­ tions on exports to the United States of America of certain steel pipes and tubes originating in the Com ­ muniy ; Whereas economic links have been established between Community undertakings and their subsidiaries in the United States, the latter being supplied by Community undertakings with semi-finished tubes for tube produc ­ tion ; whereas the allot ation of the Community quota among Member States , as set out in Annex III to the aforementioned Regulation , takes account of the special situation of these undertakings with a subsidiary in the United States ; Whereas the criteria for the allocation of licences should take account of this special situation ; whereas it is there ­ fore necessary to add to the list of criteria laid down for the issue of licences by the Member States the case of Community undertakings which have a subsidiary in the United States and which supply that subsidiary with semi-finished tubes for the production of finished tubes, HAS ADOPTED THIS REGULATION : Article 1 The second indent of Article 5 (2) of Regulation (EEC) No 60/85 shall be replaced by the following : '  compliance with the traditional export patterns of undertakings taking account of the reduction principles established by this Regulation and possibly the situation of new producers of pipes and tubes and of undertakings having a subsidiary in the United States which they supply with semi-finished tubes for tube production.' Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1987 . For the Council The President N. WILHJELM ( ¢) OJ No L 9, 10 . 1 . 1985 , p . 13 . (2) OJ No L 355 , 31 . 12 . 1985 , p . 100 .